         Case 1:17-cr-00548-PAC Document 445 Filed 01/07/21 Page 1 of 1

United States v. Joshua Schulte                                               June 15, 2020
Hon. Paul A. Crotty                                                             Page 1 of 1




                                                            January 7, 2021

By ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:


       With consent of the government we write to seek a two week adjournment of the January
7, 2021, date for the defense’s reply in further support of his motion to dismiss the third
superseding indictment.

       We thank the court for its time and consideration.



                                     Respectfully submitted,

                                     /s/
                                     Edward S. Zas, Sabrina P. Shroff, Deborah A. Colson
                                     Counsel for Joshua A. Schulte
